The defendants were indicted for disturbing a religious congregation which is a common law offence, and the indictment concluded contra formamstatuti, and against the peace and dignity *Page 485 
of the State. After conviction they moved in arrest of judgment on the ground that the indictment concluded against the statute. It has often been held that this part of the conclusion is merely surplusage. S. v. Lamb,65 N.C. 419; Com. v. Hoxey, 16 Mass. 385; 2 Leach Cr. Law, 584; 2 Hale, 190. The objection is not sustained.
Affirmed.
Cited: S. v. Harris, 106 N.C. 688.